Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 To:All employees at Alpha and Foundation From:Kevin Crutchfield Subject:Announcing Alpha Day One Senior Management Team Date:July 21, 2009 We have made tremendous progress planning for the integration of our two companies and I would like to thank everyone for their dedicated efforts to date. The value of our integration planning effort should be evident for all to see after our merger receives final approval and we begin operating as one company – expected to be on July 31, 2009. Similarly, we continue to make significant progress on creating the management structure for the combined company, and I thank each of you for your patience and trust as we have thoughtfully worked our way through this very important process. Today, I am very pleased to announce the conclusion of the second phase in our management selection process, which has culminated in the appointment of most of our “Phase 2” management team.Most of these individuals will report to a member of our Executive Leadership Team (ELT) with the exception of Jack Porco, who will serve on the ELT as Alpha’s chief sales and marketing representative. This announcement demonstrates our continuing commitment to combine the “best of both” organizations in order to create the makings of a world class company poised for the future. Over the last several weeks, we have conducted an extensive evaluation process for each of these key roles, and we are confident that the individuals we have selected possess the necessary skills and experience that will set our company apart from our peers and contribute to the future growth and success of our new company. These selections were based on individual merit, personal desires, job-specific expertise, demonstrated leadership ability, organizational needs, and a commitment to our shared vision and values.Today, we have combined “the energy of two” to create “the power of one.”Please join me in congratulating the following individuals: Executive
